  Case 19-10180               Doc 22       Filed 06/11/19 Entered 06/11/19 14:23:24                              Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: CHARIE M FRIAL                                               ) Case No. 19 B 10180
                                                                 )
                                                      Debtor     ) Chapter 13
                                                                 )
                                                                 ) Judge: CAROL A DOYLE


                                                    NOTICE OF MOTION



   CHARIE M FRIAL                                                                 CUTLER & ASSOC
                                                                                  via Clerk's ECF noticing procedures
   2926 N TALMAN AVE
   CHICAGO, IL 60618

   Please take notice that on July 02, 2019 at 10:30 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on June 11, 2019.



                                                                                    /s/ Tom Vaughn


                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On April 09, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Failure to confirm plan.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                               /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
